Order entered April 15, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-01298-CR

                     THE STATE OF TEXAS, Appellant

                                       V.

                       HOLLY HENDERSON, Appellee

              On Appeal from the County Criminal Court No. 9
                           Dallas County, Texas
                   Trial Court Cause No. M18-53968-K

                                    ORDER

      Before the Court is appellee’s April 13, 2020 second motion for extension of

time to file her brief. We GRANT the motion and ORDER appellee’s brief due

on or before May 15, 2020.


                                            /s/   LANA MYERS
                                                  JUSTICE